DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
	Claim 1 is indefinite in the use of the phrase in step II of “12% to 14% reconstituted fruit juice”.  It is not known what is intended by this phrase.  
Also, in step IV, it is not known what is intended by the phrase “additives in an amount” as to which additives are required or the amounts in order to know the metes and bounds of the claim.

In claims 2 and 10, it is not known what is meant by “is in the form of concentrate/isolate/hydrolysate”.  The phrase should use coma’s, for instance “is in the form of a concentrate,  an isolate, or a hydrolysate”.  
Claim 3 recites the limitation "fruit concentrate" in line 2.  There is insufficient antecedent basis for this limitation in claim 1.  As in claim 1, II, “reconstituted fruit juices” is not the same as “fruit concentrate”.  
Claim 4 , last line is indefinite in the phrase “and the like”, and claim 5 is indefinite in the phrase “such as”, and “and the like”.  
Claims 8 and 9 are indefinite in the use of the phrase in step II of “12% to 14% reconstituted fruit juice”.  It is not known what is intended by this phrase.  
Claims 8 and 9 are indefinite in the use of the phrase “additives in step 4, and allergen, and reduced fat content and easy digestibility, as it is not known just which allergens, or how much the fat content is reduced or how to measure “easy digestibility”.  
Claim 11 is indefinite in the phrase The plant based protein …”as a nutritional supplement” which is seen to be a Use claim, and claim 15 is also seen to be a Use claim as seen in the phrase “wherein the said protein drink used as a complete meal replacement…”.    “Use” claims  do not purport to claim a process, machine, manufacture, or composition of matter fail to comply with 35 U.S.C. 101. In re Moreton, 288 F.2d 708, 709, 129 USPQ 227, 228 (CCPA 1961)(“one cannot claim a new use per se, because it is not among the categories of patentable inventions specified in 35 U.S.C. § 101 “).

Claim Objections
Claims 8 and 9 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend on multiple claims.  The claims should recite “as in anyone of claims 1-7”.     See MPEP § 608.01(n).  
Claims 12 and 15 should include the word “one”, as in “any one of claims 1-11”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15  are rejected under 35 U.S.C. 103 as being unpatentable Avila (2008/0206430) in view of Daikeler et al. (2015/0342237).
Avila discloses a vegetarian supplement containing soy protein, rice protein and pea protein to impart a level of digestibility comparable to whey (abstract).  The composition can be to a drink mix or ready to drink beverage (0013).  Vitamins and minerals are disclosed in a table on page 4 in % of the daily nutritional value.  Additives can be fibers, pectin, bee pollen, lecithin and bioflavonals (page 4 , 2nd column).  Claim 1 requires the use of water, whereas the reference discloses that the supplement is used in milk.  However, it can be used as a ready to drink beverage, and Official Notice is taken that such drinks usually are water based (0013).  The drink of Avila without milk is seen to be free of the claimed ingredients of lactose, gluten, preservative, allergens and non-GMO protein and is not seen to contain fat (entire page 4).  Claim 1 differs from the reference in the particular amounts of plant protein, fruit juice, vitamins and minerals and additives, and in the use of a reconstituted fruit juice and water.  In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).  In developing a protein drink with fruit juice, properties such as taste and nutritional quality, ingredients,  It appears that the precise ingredients as well as their proportions affect the nutrition and taste of the product, and thus are result effective variables which one of ordinary skill in the art would routinely optimize.   Official Notice is taken that water is routinely used in beverages or drinks.  As to the addition of fruit juice, Daikeler et al. discloses a composition for controlling body weight, containing a vegan formula and high amounts of protein, such as pea protein and fruit juices, such as pomegranate, bilberry, and blueberry fruit powder, with natural sweeteners (0006) (abstract).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a composition containing fruit juice as disclosed by Daikeler et al. for its known nutritional functions, in the composition of Avila, and to use the other claimed ingredients as disclosed by Avila in particular amounts, since In re Boesch discloses that it was within the skill of the ordinary worker to optimize the amounts of ingredients.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use fruit juice in the composition of Avila, since Avila uses plant protein, and Daikeler et al., discloses that it was known to use plant protein with fruit juices.  One would also, have been motivated to use particular amounts of ingredients to make the claimed product, since as in In re Boesch, it would have been within the skill of the ordinary worker to optimize amounts of ingredients to make the claimed product.  
One of ordinary skill in the art, before the effective filing date of the claimed invention would have had a reasonable expectation of success for adding fruit juice to a protein containing beverage, since it was disclosed that it was known to add fruit juice to a protein containing beverage as disclosed by Daikeler et al, and one would have had a reasonable expectation of success in adding particular amounts of ingredients, since it is seen that it was within the skill of the ordinary worker to determine the amounts of particular ingredients as in In re Boesch.  
Claim 2 further requires that the protein is in particular forms, such as concentrate, isolate or hydrolysate in particular, and in particular amounts of  proteins,  such as faba , rice or pea protein or mixtures.  Avila discloses that it was known to use soy protein, rice protein and pea protein blended together in particular ratio’s (abstract).  The reference discloses the use of about 33 % rice and pea proteins which is within the claimed range(0016).  It is not clear whether the proteins are concentrates, etc. or not.  However, Avila discloses the use of soy isolate (Box on page 4, col. 2, first few lines).  Official Notice is taken that the pea and rice protein would have had to been in the form of concentrates or isolates, as the protein would have had to have been isolated from the rest of the pea or rice grains.  
Claim 3 further requires that the fruit concentrate can be pomegranate which is disclosed by Daikeler et al, and other berry fruit powders (0006).    Even though these ingredients are used in the form of powders in Daikeler et al., it would have been within the skill of the ordinary worker to add a liquid to the composition, as powders are not taken in the dry form.  The further limitations as to the functions of the berries is seen as being inherent in the fruit.  
Avila discloses as in claim 4, the use of fat soluble vitamins, A, D, E, and water soluble vitamins such as vitamin C and B vitamins, and also minerals (page 4, under “nutrition facts”).  
Claim 5 requires various additives and claim 6 natural sugars in particular amounts.  Avila discloses the use of fructose, acidity regulator, K citrate, thickeners, and other ingredients (Page 4, Box).  Daikeler et al. also discloses natural sweeteners (0005). The particular amounts of natural sugars are seen to have been within the skill of the ordinary worker, depending on how sweet the product was intended to be.  
Claim 7 requires the optional use of DHA in particular amounts.  Official notice is taken the DHA is routinely used in nutritional drinks for its known function.  
Claim 8 further requires enriching the drink with pomegranate and strawberry juice.  Pomegranate juice has been disclosed by Daikeler et al.  Official notice is taken that strawberry juice is well known and is high in anthocyanins due to its red color.  Daikeler et al. discloses other fruit high in anthocyanins such as blueberry fruit.  It would have been within the skill of the ordinary worker to choose particular fruit juices which have known healthful ingredients such as anthocyanins.  
The further limitations of claims 8-11 have been disclosed above and are obvious for those reasons. 
Claim 12 is to the process of making the protein drink.  The particular composition has been disclosed as above.  The reference to Avila does not give any particular process limitations except that a blend was made of the ingredients and tested ((0027, 0028).  In summary, applicant claims a formula for making a plant based protein drink products that use or eliminate common ingredients, and do not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  
At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221. 
As to standardizing the mixture and filtering it, and sterilizing and homogenizing, these steps are seen as being with in the skill of the ordinary worker as necessary steps, such as straining, in order that the beverage is not lumpy, and in making the product shelf stable.  
Claim 12 is also seen as a product by process claim.  The fact that the procedures of the reference are different than that of applicant is not a sufficient reason for allowing the product-by-process claims since the patentability of such claims is based upon the product formed and not the method by which it was produced.  See In re Thorpe 227 USPQ 964.  The burden is upon applicant to submit objective evidence to support their position as to the product-by-process claims.  See Ex parte Jungfer 18 USPQ 2D 1796.  

The further limitations of claim 13 have been disclosed above and are obvious for those reasons.  
The DHA of claim 14 is an optional ingredient. 
Claim 15 is to a use of the protein drink as a complete meal replacement.  However, this claim cannot be examined, since it is not known whether it is a process or product claim (see 112 above).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793                                                                                                                                                                                             	HFH 2-17-2022